Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 1 of 46 PageID: 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

 JOSEPH BRZOZOWSKI, Individually and on
 behalf of all others similarly situated,

                                 Plaintiff,

 v.

 ACTAVIS PHARMA, INC.;                                          Civil Action No.:______________
 -and-
 ACTAVIS, LLC                                                         Jury Trial Demanded
 -and-
                                                                     Complaint-Class Action
 TEVA PHARMACEUTICALS USA, INC.;
 -and-
 TEVA PHARMACEUTICAL INDUSTRIES,
 LTD.;
 -and-
 CVS HEALTH CORPORATION;
 -and-
 JOHN DOES 1-100,
                                 Defendants.

                                 CLASS ACTION COMPLAINT

         Plaintiff Joseph Brzozowski (“Plaintiff”), individually and on behalf of all others similarly

situated, brings this action against Actavis Pharma, Inc., Actavis, LLC, Teva Pharmaceuticals

USA, Inc., Teva Pharmaceutical Industries, Ltd., CVS Health Corporation, and John Does 1-1-

100 (“Defendants”). Plaintiff’s allegations are based upon personal knowledge, the investigation

of counsel, and information and belief.

                                     I.       INTRODUCTION
         1.     Plaintiff brings this action on behalf of himself and hundreds of thousands of other

metformin consumers who paid for Defendants’ generic Metformin that was adulterated through
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 2 of 46 PageID: 2



its contamination with an IARC- and EPA-listed probable human carcinogen known as N-

nitrosodimethylamine (“NDMA”).

       2.      At all times during the period alleged herein, Defendants represented and warranted

to consumers that their generic Metformin products were otherwise fit for their ordinary uses, and

were otherwise manufactured and distributed in accordance with applicable laws and regulations.

       3.      However, for years, Defendants willfully flouted federal current Good

Manufacturing Practices (“cGMPs”) and ignored other warnings signs that Defendants’ Metformin

products contained or likely contained NDMA and/or other impurities.

       4.      Metformin is a first-line diabetes treatment and is often referred to as the “gold

standard” of diabetes management, and has been generic for decades. Defendants’ adulterated

Metformin products were illegally introduced into the American market for Defendants to profit

from their sale to American consumers, such as Plaintiff and Class Members.

       5.      Plaintiff and Class Members paid for all or part of their Metformin prescriptions

that were illegally introduced into the market by Defendants and which were not fit for their

ordinary use. Defendants have been unjustly enriched through the sale of these adulterated drugs

since the beginning of their flagrant and serious cGMP violations that resulted in the NDMA

contamination. Defendants’ conduct also constitutes actionable common law fraud, consumer

fraud, and other violations of state law.

                                        II.   PARTIES
       6.      Plaintiff Joseph Brzozowski is a citizen and resident of New Jersey, who resides

and is domiciled in Ocean View, New Jersey. During the class period, Plaintiff paid money for

one or more of Defendants’ Metformin products. Defendants expressly and impliedly warranted

to Plaintiff Brzozowski that their respective generic Metformin products were the same as branded

metformin containing drugs (“MCDs”). Had Defendants’ deception about the impurities within


                                               -2-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 3 of 46 PageID: 3



their products been made known earlier, Plaintiff Brzozowski would not have paid for Defendants’

Metformin products.

          7.    Actavis Pharma, Inc. (“Actavis Pharma”) is a Delaware corporation with its

principal place of business at 400 Interpace Parkway, Parsippany, New Jersey 07054, and is Teva’s

wholly owned subsidiary. At all times material to this case, Actavis Pharma has been engaged in

the manufacturing, sale, and distribution of adulterated and/or misbranded MCDs in the United

States.

          8.    Actavis, LLC (“Actavis”) is a Delaware corporation with its principal place of

business at 400 Interpace Parkway, Parsippany, New Jersey 07054, and is Teva’s wholly owned

subsidiary. At all times material to this case, Actavis has been engaged in the manufacturing, sale,

and distribution of adulterated and/or misbranded MCDs in the United States. Actavis and Actavis

Pharma are collectively referred to as the Actavis Defendants in this Complaint.

          9.    Defendant Teva Pharmaceutical Industries Ltd. (“Teva”) is a foreign company

incorporated and headquartered in Petah Tikvah, Israel. Teva on its own and/or through its

subsidiaries regularly conducts business throughout the United States and its territories and

possessions. At all times material to this case, Teva has been engaged in the manufacturing, sale,

and distribution of adulterated and/or misbranded generic MCDs in the United States.

          10.   Defendant Teva Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware

corporation, with its principal place of business at 400 Interpace Parkway, Parsippany, New Jersey

07054, and is a wholly owned subsidiary of Teva. At all times material to this case, Teva USA has

been engaged in the manufacturing, sale, and distribution of adulterated and/or misbranded generic

MCDs in the United States. Teva and Teva USA are collectively referred to as the Teva

Defendants in this Complaint.

          11.   Defendant CVS Health Corporation (“CVS Health”) is a national retail pharmacy

                                                -3-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 4 of 46 PageID: 4



chain incorporated in Delaware with its principal place of business located at One CVS Drive,

Woonsocket, Rhode Island. At all times material to this case, CVS Health has been engaged in the

sale and distribution of adulterated and/or misbranded MCDs in the United States.

                           III.    JURISDICTION AND VENUE
       12.     This Court has original jurisdiction pursuant to the Class Action Fairness Act, 28

U.S.C. § 1332(d), because (a) at least one member of the proposed class is a citizen of a state

different from that of Defendants, (b) the amount in controversy exceeds $5,000,000, exclusive of

interest and costs, (c) the proposed class consists of more than 100 class members, and (d) none of

the exceptions under the subsection apply to this action. In addition, this Court has original

jurisdiction pursuant to 28 U.S.C. § 1331.

       13.     This Court has personal jurisdiction over Defendants because Defendants have

sufficient minimum contacts in New Jersey (and the United States generally), and otherwise

intentionally avails themselves of the markets within these states through their business activities,

such that the exercise of jurisdiction by this Court is proper and necessary.

       14.     Venue is proper in this District because “a substantial part of the events or

omissions” giving rise to the class claims occurred in this District, 28 U.S.C. § 1391(b)(2); and

because Defendants are subject to the personal jurisdiction of this Court, 28 U.S.C. § 1391(b)(3).

                            IV.     FACTUAL ALLEGATIONS
   A. Metformin Background
       15.     Metformin is an oral antihyperglycemic drug used as a first-line therapy in the

treatment and management of type 2 diabetes. It is often referred to as the “gold standard” of

diabetes management because it is well-tolerated and cost-effective.

       16.     Metformin was first discovered in 1922, and first marketed in the United States in

1995. Metformin is regarded as so critical to diabetes management that it is listed by the WHO on

the WHO’s List of Essential Medicines.
                                                 -4-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 5 of 46 PageID: 5



          17.   In 2016, Metformin was the fourth-most prescribed medicine in the United States,

with more than 81 million prescriptions dispensed.

    B. The Generic Drug Approval Framework
          18.   The Drug Price Competition and Patent Term Restoration Act of 1984 – more

commonly referred to as the Hatch-Waxman Act – is codified at 21 U.S.C. § 355(j).

          19.   Brand drug companies submitting a New Drug Application (“NDA”) are required

to demonstrate clinical safety and efficacy through well-designed clinical trials. 21 U.S.C. § 355

et seq.

          20.   By contrast, generic drug companies submit an Abbreviated New Drug Application

(“ANDA”). Instead of demonstrating clinical safety and efficacy, generic drug companies need

only demonstrate bioequivalence to the brand or reference listed drug (“RLD”). Bioequivalence

is the “absence of significant difference” in the pharmacokinetic profiles of two pharmaceutical

products. 21 C.F.R. § 320.1(e).

          21.   The bioequivalence basis for ANDA approval is premised on the generally accepted

proposition that equivalence of pharmacokinetic profiles of two drug products is accepted as

evidence of therapeutic equivalence. Meaning, if (1) the RLD is proven to be safe and effective

for the approved indication through well-designed clinical studies accepted by the FDA, and (2)

the generic company has shown that its ANDA product is bioequivalent to the RLD, then (3) the

generic ANDA product must be safe and effective for the same approved indication as the RLD.

          22.   In other words, generic drug manufacturers have an ongoing federal duty of

sameness in their products. Under 21 U.S.C. § 355(j), the generic manufacturer must show the

following things as relevant to this case: the active ingredient(s) are the same as the RLD,

§ 355(j)(2)(A)(ii); and, that the generic drug is “bioequivalent” to the RLD and “can be expected

to have the same therapeutic effect,” id. at (A)(iv). A generic manufacturer (like a brand


                                               -5-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 6 of 46 PageID: 6



manufacturer) must also make “a full statement of the composition of such drug” to the FDA. Id.

at (A)(vi); see also § 355(b)(1)(C).

       23.     And finally, a generic manufacturer must also submit information to show that the

“labeling proposed for the new drug is the same as the labeling approved for the [RLD][.]” 21

U.S.C. § 355(j)(2)(A)(v).

       24.     Upon granting final approval for a generic drug, the FDA will typically state the

generic drug is “therapeutically equivalent” to the branded drug. The FDA codes generic drugs as

“A/B rated” to the RLD branded drug. Pharmacists, physicians, and patients can fully expect such

generic drugs to be therapeutically interchangeable with the RLD, and generic manufacturers

expressly warrant as much through the inclusion of the same labeling as the RLD delivered to

consumers in each and every prescription of it generic products.

       25.     According to the FDA, there are more than twenty (20) ANDAs approved for

Metformin.

   C. Background on Current Good Manufacturing Practices (“cGMPs”)
       26.     Under federal law, pharmaceutical drugs must be manufactured in accordance with

cGMPs to assure they meet safety, quality, purity, identity, and strength standards. See 21 U.S.C.

§ 351(a)(2)(B).

       27.     The FDA’s cGMP regulations are found in 21 C.F.R. Parts 210 and 211. These

detailed regulations set forth minimum standards regarding: organization and personnel (Subpart

B); buildings and facilities (Subpart C); equipment (Subpart D); control of components and drug

product containers and closures (Subpart E); production and process controls (Subpart F);

packaging and label controls (Subpart G); holding and distribution (Subpart H); laboratory controls

(Subpart I); records and reports (Subpart J); and returned and salvaged drug products (Subpart K).

The FDA has worldwide jurisdiction to enforce these regulations if the facility is making drugs


                                                -6-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 7 of 46 PageID: 7



intended to be distributed in the United States.

       28.     Any drug not manufactured in accordance with cGMPs is deemed “adulterated”

and may not be distributed or sold in the United States. See 21 U.S.C. §§ 331(a), 351(a)(2)(B).

Drugs are deemed to be adulterated if the manufacturer fails to comply with cGMPs to assure the

drugs’ safety, quality, purity, identity, and strength and/or if they are contaminated. See 21 U.S.C.

§ 351(a)(2)(A), (B). Federal law prohibits a manufacturer from directly or indirectly causing

adulterated drugs to be introduced or delivered for introduction into interstate commerce. See id.

§ 331(a). States have enacting laws adopting or mirroring these federal standards.

       29.     Per federal law, cGMPs include “the implementation of oversight and controls over

the manufacture of drugs to ensure quality, including managing the risk of and establishing the

safety of raw materials, materials used in the manufacturing of drugs, and finished drug products.”

21 U.S.C. § 351(j). Accordingly, it is a cGMP violation for a manufacturer to contract out

prescription drug manufacturing without sufficiently ensuring continuing quality of the

subcontractors’ operations.

       30.     Indeed FDA regulations require a “quality control unit” to independently test drug

product manufactured by another company on contract:

               There shall be a quality control unit that shall have the responsibility
               and authority to approve or reject all components, drug product
               containers, closures, in-process materials, packaging material,
               labeling, and drug products, and the authority to review production
               records to assure that no errors have occurred or, if errors have
               occurred, that they have been fully investigated. The quality control
               unit shall be responsible for approving or rejecting drug products
               manufactured, processed, packed, or held under contract by another
               company.

21 C.F.R. § 211.22(a).

   D. The Valisure Citizen Petition
       31.     Valisure is an online pharmacy licensed in thirty eight (38) states and also an


                                                   -7-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 8 of 46 PageID: 8



analytical laboratory accredited by the International Organization for Standardization (“ISO”).

Valisure is registered with the Drug Enforcement Administration (Pharmacy: FV7431137,

Laboratory: RV0484814) and FDA (FEI #: 3012063246). Valisure has also maintained voluntary

registration status with the FDA.

       32.     Valisure states that “its mission is to help ensure the safety, quality and consistency

of medications and supplements in the market.”

       33.     On or about March 2, 2020, Valisure submitted a Citizen Petition (“the CP”) to the

FDA regarding its findings of high levels of contamination of various generic metformin products

with an IARC- and EPA-listed probable human carcinogen known as NDMA.

       34.     Valisure’s CP states that “the presence of NDMA in metformin products may be

primarily due to contamination during manufacturing as opposed to a fundamental instability of

the drug molecule[.]”

       35.     Specifically with regard to generic Metformin products manufactured by Actavis,

Valisure’s testing (which closely followed the FDA own analytical methods) revealed NDMA

contamination levels of between 180 and 345 ng/tablet, with levels reaching up to 7.6x the FDA’s

interim daily limit in Actavis’s Metformin ER products.

       36.     Although the FDA has consistently stated that no levels of NDMA should be

present in prescription drugs, it has set an interim safety limit of 96 ng/day purely out of drug

shortage fears if all such products were recalled.

   E. Background on NDMA
       37.     NDMA is yellow, oily liquid with a faint, characteristic odor and a sweet taste, and

is often produced as a by-product of industrial manufacturing processes.

       38.     The WHO’s IARC classifies NDMA as one of sixty-six (66) agents that are

“probably carcinogenic to humans” (Classification 2A).


                                                 -8-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 9 of 46 PageID: 9



       39.     The U.S. EPA has likewise classified NDMA as a probable human carcinogen by

giving it a “B2” rating, meaning that it is “probably carcinogenic to humans” with little or no

human data.

       40.     Anecdotally, NDMA has also been used in intentional poisonings.1

       41.     Most assuredly, NDMA is not an FDA-approved ingredient for generic Metformin.

None of Defendants’ Metformin products (or any Metformin product, for that matter) identifies

NDMA as an ingredient on the products’ labels or elsewhere.

       42.     If Defendants had not routinely disregarded the FDA’s cGMPs and deliberately

manipulated and disregarded sampling data suggestive of impurities, or had fulfilled their quality

assurance obligations, Defendants would have found the NDMA contamination almost

immediately.

       43.     21 C.F.R. § 211.110 contains the cGMPs regarding the “Sampling and testing of

in-process materials and drug products[.]” Subsection (c) states the following:

               In-process materials shall be tested for identity, strength, quality,
               and purity as appropriate, and approved or rejected by the quality
               control unit, during the production process, e.g., at commencement
               or completion of significant phases or after storage for long periods.

21 C.F.R. § 211.110(c).

       44.     And as reproduced above, Defendants’ own quality control units are and were

responsible for approving or rejecting drug products manufactured, processed, packed, or held

under contract by Defendants.

       45.     If these sampling-related and quality-control-related cGMPs were properly

observed by Defendants, the NDMA contamination in Defendants’ Metformin products would



1
 See Quartz, A COMMON BLOOD-PRESSURE MEDICINE IS BEING RECALLED BECAUSE OF A TOXIC
INGREDIENT, https://qz.com/1330936/the-fda-is-recalling-a-common-blood-pressure-drug-
because-it-was-mixed-with-ndma/ (last accessed Aug. 31, 2018).
                                             -9-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 10 of 46 PageID: 10



have been discovered almost as soon as the contamination commenced. Defendants were thus on

(at minimum) constructive notice that their Metformin products were adulterated from that point

forward.

    F. Actavis/Teva’s cGMP Failures
        46.       As noted in the Valisure Citizen’s Petition, “the presence of NDMA in metformin

products may be primarily due to contamination during manufacturing.” Teva and its related

subsidiaries and affiliates have been the subject of extensive FDA investigations revealing its

seriously flawed and unreliable manufacturing practices and a history of recurring and ongoing

cGMP violations.

        47.       On February 1, 2019 the FDA issued a Warning Letter (Case #567857) to Teva

subsidiary and Actavis affiliate, Actavis Laboratories FL, Inc., based on its July 9 to 19, 2018

inspection of a Davie, Florida facility.2 The Warning Letter summarizes “significant violations”

of cGMP regulations for finished pharmaceuticals in violation of 21 C.F.R., Parts 210 and 211,

including but not limited to failing to establish an adequate control unit with the responsibility and

authority to approve or reject all components, drug product containers, closures, in-process

materials, packaging materials, labeling and drug products in violation of 21 C.F.R. § 211.22(a).

More specifically, the FDA found that the Teva-affiliated facility lacked “an adequate ongoing

program for monitoring process controls to ensure stable manufacturing operations and consistent

drug quality.”3

        48.       In connection with its investigation, on July 19, 2018, the FDA issued a Form 483

detailing the grossly inadequate procedures and cGMP violations relating specifically to the

manufacturing of MCDs, which included: not fully following responsibilities and procedures



2
  FDA, Actavis Laboratories FL, Inc., (Feb. 1, 2019), available at: https://www.fda.gov/inspections-compliance-
enforcement-and-criminal-investigations/warning-letters/actavis-laboratories-fl-inc-567857-02012019.
3
  Id.
                                                     -10-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 11 of 46 PageID: 11



applicable to the quality control unit (e.g., failing to detect deficiencies in operations and failing

to implement adequate corrective and preventative action to ensure its products are manufactured

in accordance with cGMPs and meet specifications); failing to establish control procedures and

monitor manufacturing processes “that may be responsible for causing variability in the

characteristics of in-process material and the drug product”; and not cleaning equipment and

utensils at appropriate intervals “to prevent malfunctions that would alter the safety, identity,

strength, quality or purity of the drug product.”4

       49.      This was not Defendants’ first warning regarding the deficiencies in its MCD

manufacturing. The FDA’s Warning Letter references similar cGMP observations found during

previous FDA inspections in December 2013, January 2016 and November 2017, noting: “[t]hese

repeated failures demonstrate that executive management oversight and control over the

manufacture of drugs is inadequate.”5

       50.      In March 2014, Teva issued a Class II recall for 500mg metformin tablets because

of cGMP deviations where laboratory testing was not followed in accordance with cGMP

requirements.

       51.      In 2016, the FDA required post-market sampling and testing for certain drugs to

compare “high risk solid oral generic products made by India and non-India firms,” including

Teva’s metformin extended release tablets.6

       52.      A few years later, an FDA “For Cause” inspection of Teva affiliate from April 8

to 16, 2019 was initiated to investigate APIs “that are implicated for potential contamination with

carcinogenic and mutagenic impurities” and distributed in the U.S.7 At the conclusion of the



4
  FDA Form 483, Actavis Laboratories FL, Inc., (July 19, 2018).
5
  Id.
6
    See FDA, Drug Quality: Postmarketing Sampling and Testing Results for Drugs (FY 2016),
https://www.fda.gov/media/103635/download.
7
  FDA Establishment Inspection Report, Teva API India Pvt. Ltd., (April 8-16, 2019).
                                                -11-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 12 of 46 PageID: 12



inspection, Teva was issued an FDA Form 483 for “[i]nadequate risk assessment by the quality

unit” for failing to “evaluate all potential root causes for contamination of [] APIs” and failing to

“follow the responsibilities and procedures applicable to quality control unit.”8

        53.      The FDA found Teva “did not thoroughly assess [key starting materials] KSMs for

the potential contamination of genotoxic and suspected human carcinogenic. . .derivatives. . .and

other. . .impurities,” despite knowingly receiving multiple KSMs for APIs from a manufacturer of

KSMs with processes identified as having a “high risk of forming. . . impurities.”9 Even after

detecting an impurity in February 2019, Teva failed to develop a formal process to assess KSMs

for impurities. Teva did not take, test or consider any samples of KSMs, but chose to conduct a

wholly inappropriate “theoretical evaluation” of KSMs to detect impurity pathways.10

        54.      Additionally, Teva failed to re-assess its cleaning validation program of non-

dedicated equipment. During its inspection, the FDA discovered unwrapped production equipment

stored outside with “what appeared to be bird feces,” in a manner wholly inadequate to “prevent

contamination or carry-over material that would alter the quality of the intermediate or API

beyond. . .official or other established specifications.”11

        55.      Teva is responsible for developing its manufacturing processes, maintaining

appropriate controls and standard operating procedures, and implementing suitable analytical

methods to detect and prevent potential impurities like NDMA. Instead of protecting against the

potential formation of mutagenic impurities in its metformin manufacturing processes, Teva’s

repeated violations of cGMPs and utter lack of disregard for quality control and assurance

measures encouraged the proliferation of NDMA and did not provide the proper assurances that

Teva’s MCDs met the requirements of the Food and Drug Cosmetics Safety Act and has the identity


8
  Id.
9
  FDA Form 483, Teva API India Pvt. Ltd., (April 16, 2019).
10
   Id.
11
    Id.
                                                      -12-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 13 of 46 PageID: 13



and strength, and/or met the quality and purity characteristics, which Teva’s MCDs purported to

represent. As a result, Teva willfully and recklessly introduced contaminated, adulterated and/or

misbranded metformin containing products into the U.S. market.

     G. Defendants’ Warranties and Fraudulent and Deceptive Statements to Consumers
        Regarding Their Generic Metformin Products
        56.   Each Defendant made and breached express and implied warranties and also made

affirmative misrepresentations and omissions to consumers about their adulterated Metformin

products.

        57.   The FDA maintains a list of “Approved Drug Products with Therapeutic

Equivalence Evaluations” commonly referred to as the Orange Book.12 The Orange Book is a

public document; Defendants sought and received the inclusion of their products in the Orange

Book upon approval of their Metformin ANDAs. In securing FDA approval to market generic

Metformin in the United States as an Orange Book-listed therapeutic equivalent to branded MCDs,

Defendants were required to demonstrate that their generic Metformin products were bioequivalent

to branded MCDs.

        58.   Therapeutic equivalence for purposes of generic substitution is a continuing

obligation on the part of the manufacturer. For example, according to the FDA’s Orange Book,

therapeutic equivalence depends in part on the manufacturer’s continued compliance with cGMPs.

        59.   By introducing their respective Metformin products into the United States market

under the name “Metformin” as a therapeutic equivalent to branded MCDs and with the FDA-

approved label that is the same as that of branded MCDs, Defendants represent and warrant to end

users that their products are in fact the same as and are therapeutically interchangeable with



12
   FDA, APPROVED DRUG PRODUCTS WITH THERAPEUTIC EQUIVALENCE EVALUATIONS (ORANGE
BOOK) SHORT DESCRIPTION, at
https://www.fda.gov/drugs/informationondrugs/approveddrugs/approveddrugproductswiththerap
euticequivalenceevaluationsorangebook/default.htm (last accessed Mar 3, 2020).
                                            -13-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 14 of 46 PageID: 14



branded MCDs.

        60.     Teva has a “Generics FAQs” on its website.13 In response to the question “Are

generic drugs safe?” Teva states the following:

                A generic drug is bioequivalent to the original innovative drug and
                meets the same quality standards. The active ingredient, the content,
                the dosage form and the usage of a generic drug are similar to those
                of an innovative drug. Generic drugs are essentially the same as the
                original drug, but are offered at a lower price.

        61.     In response to the question “How do you ensure generic drug safety, having tried it

in only a limited number of patients?” Teva states the following:

                The generic product's active pharmaceutical ingredient (API) is
                identical to that of the innovative drug, its purity profile is similar
                and it is found to be bioequivalent; therefore its safety and efficacy
                are also comparable.

        62.     Similarly, under the webpage titled “Uncompromising Quality,” Teva states that it

knows that its products affect patient health. Teva further states that it “guarantee[s] the quality of

our products” with through Teva’s “impeccable adherence to … [cGMPs][.]”

        63.     Teva’s website states that “Our state-of-the-art manufacturing facilities feature the

most advanced testing equipment to guarantee the quality of our products. Equipment is tested and

certified, and every manufacturing process is validated. All supplier procedures are strictly

supervised to ensure that only the highest grade materials are used in our products.”14

        64.     According to Teva, “[o]ur manufacturing network is continuously optimized so that

our customers can have full confidence in our supply chain. This is enabled by high-volume,

technologically-advanced distribution facilities. These facilities allow us to deliver new products

swiftly and reliably. We continually review our capabilities and capacity. This ensures that we can




13
  Teva, PRODUCTS, at http://www.tevapharm.com/our_products/generic_qa/ (last accessed Mar. 3, 2020).
14
  Teva, Company PROFILE: UNCOMPROMISING QUALITY,
https://www.tevapharm.com/about/profile/quality_assurance/ (last accessed Mar. 3, 2020).
                                                    -14-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 15 of 46 PageID: 15



consistently deliver best-in-class products. Our customers know that their end-consumers are

receiving high-quality healthcare and wellness pharmaceuticals.”15

        65.     In a May 16, 2018 catalog of “all Teva and Actavis products,” Teva, Actavis, Teva

USA, Arrow, and Actavis Pharma all stated that their MCDs were “bioequivalent” to their RLDs.

        66.     Teva USA’s website states, “Teva’s commitment to quality is uncompromising and

we manufacture according to the highest quality and compliance standards. This focus is evident

at every stage of the development and production of our medicines. All of our manufacturing

processes are validated and products are tested and certified, using state-of-the-art testing

equipment throughout the manufacturing process designed to ensure adherence to the highest

quality and compliance standards.”16

        67.     Teva USA’s Code of Conduct affirms, “To ensure we are in compliance and

working in accordance with sound quality principles in our research laboratories, in our clinical

trials, and in our manufacturing plants and distribution centers, we adhere to the systems and

internal controls for ‘Good Operating Practices,’ or ‘GxP,’ including Good Laboratory Practices

(GLP), Good Clinical Practices (GCP), Good Manufacturing Practices (GMP) Good

Pharmacovigilance Practices (GVP) and Good Distribution Practices (GDP).”17

        68.     Teva USA maintains a Brand-to-Generic Medication Reference on its website.18

Before its recall of MCDs, this Reference included MCDs and their RLD equivalents.

        69.     In addition, each Defendant’s Metformin product is accompanied by an FDA-

approved label and/or medication guide (aka patient leaflet or patient information). By presenting




15
   Id.
16
   Teva USA, ABOUT TEVA: QUALITY YOU CAN TRUST, https://www.tevausa.com/About-Teva/article-pages/quality/
(last accessed June 5, 2019).
17
   Teva USA, TEVA CODE OF CONDUCT, https://www.tevausa.com/About-Teva/article-pages/Code-of-Conduct/ (last
accessed June 5, 2019).
18
   Teva USA. PATIENTS: RESOURCES, https://www.tevagenerics.com/patients/resources/ (last accessed June 5,
2019).
                                                  -15-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 16 of 46 PageID: 16



consumers with FDA-approved Metformin labels and/or medication guides, Defendants, as

generic manufacturers of Metformin, made representations and express or implied warranties to

consumers of the “sameness” of their products to branded MCDs, and that their products were

consistent with the safety, quality, purity, identity, and strength characteristics reflected in the

FDA-approved labels, medication guides, and/or were not adulterated or contained no other active

ingredients other than those reflected in the FDA-approved labels and/or medication guides.

       70.     In addition, on information and belief, each Defendant affirmatively

misrepresented and warranted to consumers through their websites, brochures, and other marketing

or informational materials that their Metformin product complied with cGMPs and did not contain

(or were not likely to contain) any ingredients besides those identified on the products’ FDA-

approved labels.

       71.     The presence of NDMA in Defendants’ Metformin: (1) renders Defendants’

Metformin products non-bioequivalent (i.e., not the same) to branded MCDs and thus non-

therapeutically interchangeable with them, thus breaching Defendants’ express warranties of

sameness; (2) was the result gross deviations from cGMPs thus rendering Defendants’ Metformin

products non-therapeutically equivalent to branded MCDs, thus breaching Defendants’ express

warranties of sameness; and (3) results in Defendants’ Metformin containing an ingredient that is

not also contained in branded MCDs, also breaching Defendants’ express warranty of sameness

(and express warranty that the products contained the ingredients listed on each Defendant’s FDA-

approved label). Each Defendant willfully, recklessly, and/or negligently failed to ensure their

Metformin products’ labels and other advertising or marketing statements accurately conveyed

information about their products.

       72.     At all relevant times, Defendants have also impliedly warranted that their

Metformin products were merchantable and/or fit for their ordinary purposes.

                                               -16-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 17 of 46 PageID: 17



       73.     Naturally, due to its status as a probable human carcinogen as listed by both the

IARC and the U.S. EPA, NDMA is not an FDA-approved ingredient in Metformin. The presence

of NDMA in Defendants’ Metformin means that Defendants have violated implied warranties to

Plaintiff and Class Members. The presence of NDMA in Defendants’ Metformin results in

Defendants’ Metformin products being non-merchantable and not fit for its ordinary purposes (i.e.,

as a therapeutically interchangeable generic version of branded MCDs), breaching Defendants’

implied warranty of merchantability and/or fitness for ordinary purposes.

       74.     For these and other reasons, Defendants’ Metformin is therefore adulterated it was

illegal for Defendants’ to have introduced such Metformin in the United States. See 21 U.S.C.

§§ 331(a), 351(a)(2)(B).

       75.     Adulterated Metformin is essentially worthless. No consumer would purchase an

adulterated Metformin product or is even allowed to purchase adulterated Metformin product

because it was illegally introduced into the United States. This is especially so given that

alternative, non-adulterated Metformin products or competing medications with the same

approved indications were available from other manufacturers.

   H. CVS Health and John Doe Wholesaler and Dispensing Entities
       76.     As of March 31, 2019, Defendant CVS Health maintained approximately 9,900

retail pharmacy locations across the United States, making it one of the largest in the country.

Defendant CVS Health also operates approximately 1,100 walk-in medical clinics and a large

pharmacy benefits management service with approximately 94 million plan members.

       77.     According to its 2018 Annual Report, Defendant CVS Health’s “Pharmacy

Services” segment:

               provides a full range of pharmacy benefit management (“PBM”)
               solutions, including plan design offerings and administration,
               formulary management, retail pharmacy network management
               services, mail order pharmacy, specialty pharmacy and infusion

                                              -17-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 18 of 46 PageID: 18



               services, Medicare Part D services, clinical services, disease
               management services and medical spend management. The
               Pharmacy Services segment’s clients are primarily employers,
               insurance companies, unions, government employee groups, health
               plans, Medicare Part D prescription drug plans (“PDPs”), Medicaid
               managed care plans, plans offered on public health insurance
               exchanges and private health insurance exchanges, other sponsors
               of health benefit plans and individuals throughout the United States.

       78.     CVS Health’s Pharmacy Services segment generated U.S. sales of approximately

$134.1 billion in 2018.

       79.     CVS Health’s Retail/LTC segment is responsible for the sale of prescription drugs

and general merchandise. The Retail/LTC segment generated approximately $84 billion in U.S.

sales in 2018, with approximately 75% of that attributed to the sale of pharmaceuticals. During

2018 the Retail/LTC segment filled approximately 1.3 billion prescriptions on a 30-day equivalent

basis. In December 2018, CVS’s share of U.S. retail prescriptions accounted for 26% of the United

States retail pharmacy market.

       80.     In or about 2015, CVS Health acquired all of Target Corporation’s pharmacies.

“CVS,” as defined herein, includes any current or former Target pharmacy.

       81.     In 2014, CVS Health and wholesaler Cardinal Health, Inc. (“Cardinal”) established

a joint venture to source and supply generic pharmaceutical products through a generic

pharmaceutical sourcing entity named Red Oak Sourcing, LLC (“Red Oak”), of which CVS Health

and Cardinal each own fifty percent. Most or all of the metformin-containing drugs purchased by

CVS Health were acquired through this joint venture with Cardinal.

       82.     Defendant CVS Health sold a large portion of the adulterated and/or misbranded

MCDs to U.S. consumers and TPPs during the class period as defined below.

       83.     Defendants John Doe 1-100 constitute one or more additional pharmacies and/or

wholesalers that distributed adulterated, misbranded, and/or unapproved MCDs that were

ultimately purchased by Plaintiff and other consumer class members. The true names, affiliations,
                                               -18-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 19 of 46 PageID: 19



and/or capacities of John Doe Pharmacies and Wholesalers are not presently known. However,

each John Doe proximately caused damages to Plaintiff and class members as alleged below, and

each John Doe is liable to Plaintiffs for the acts and omissions alleged below as well as the resulting

damages. Plaintiffs will amend this Complaint when evidence from discovery reveals their

identities.

        84.    Each Wholesaler John Doe Defendant is obligated under the Drug Supply Chain

Security Act to quarantine and investigate potentially illegitimate (including adulterated and/or

misbranded) drugs. Wholesaler Defendants knew or should have known, based on information

provided or available from each manufacturer defendant, of the actual or potential adulteration,

misbranding, or contamination of metformin they purchased from manufacturer defendants.

Wholesaler Defendants expressly or impliedly warranted metformin they sold were not

adulterated, misbranded, or contaminated, when in fact that was not the case.

    I. Fraudulent Concealment and Tolling
        85.    Plaintiff and Class Members causes of action accrued on the date the Valisure CP

was filed, or has not even accrued yet legally.

        86.    Alternatively, any statute of limitation or prescriptive period is equitably tolled on

account of fraudulent concealment. Defendants each affirmatively concealed from Plaintiff and

other Class Members their unlawful conduct. Each Defendant affirmatively strove to avoid

disclosing their knowledge of Defendants’ cGMP violations with respect to Metformin, and of the

fact that their Metformin products were adulterated and contaminated with NMDA, and were not

the same as branded MCDs.

        87.    For instance, no Defendant revealed to the public that their Metformin product

contained NDMA or was otherwise adulterated or non-therapeutically equivalent to branded

MCDs.


                                                  -19-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 20 of 46 PageID: 20



          88.   To the contrary, each Defendant continue to represent and warrant that their generic

Metformin products were the same as and therapeutically interchangeable with branded MCDs by

their failure to recall them.

          89.   Because of this, Plaintiff and other Class Members did not discover, nor would they

discover through reasonable and ordinarily diligence, each Defendant’s deceptive, fraudulent, and

unlawful conduct alleged herein. Defendants’ false and misleading explanations, or obfuscations,

lulled Plaintiff and Class Members into believing that the prices paid for Metformin were

appropriate for what they believed to be non-adulterated drugs despite their exercise of reasonable

and ordinary diligence.

          90.   As a result of each Defendant’s affirmative and other acts of concealment, any

applicable statute of limitations affecting the rights of Plaintiff and other Class Members has been

tolled. Plaintiff and/or other Class Members exercised reasonable diligence by among other things

promptly investigating and bringing the allegations contained herein. Despite these or other

efforts, Plaintiff were unable to discover, and could not have discovered, the unlawful conduct

alleged herein at the time it occurred or at an earlier time so as to enable this complaint to be filed

sooner.

    J. Plaintiff Joseph Brzozowksi Individual Facts
          91.   Plaintiff Joseph Brzozowski is a citizen and resident of Ocean View, New Jersey.

          92.   The following table represents information for Plaintiff Brzozowski’s purchases of

Defendants’ Metformin products:

                                                                                       QUANTITY
       NDC            MANUFACTURER           DRUG DESCRIPTION             DATE         DISPENSED
     93726701                   Teva         HCL ER 500 MG Tablet        4/24/09           360
     93726701                   Teva         HCL ER 500 MG Tablet        10/9/09           360
     93726701                   Teva         HCL ER 500 MG Tablet        2/8/10            360
     93726701                   Teva         HCL ER 500 MG Tablet        7/6/10            360
     93726701                   Teva         HCL ER 500 MG Tablet        11/1/10           360
     93726701                   Teva         HCL ER 500 MG Tablet        1/31/11           360
                                                 -20-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 21 of 46 PageID: 21



     93726701              Teva              HCL ER 500 MG Tablet       5/4/11          360
     93726701              Teva              HCL ER 500 MG Tablet       8/16/11         360
     93726701              Teva              HCL ER 500 MG Tablet      11/18/11         360
     93726701              Teva              HCL ER 500 MG Tablet       3/5/12          360
     93726701              Teva              HCL ER 500 MG Tablet       6/13/12         360
     93726701              Teva              HCL ER 500 MG Tablet       9/21/12         360
     93726701              Teva              HCL ER 500 MG Tablet      12/16/12         360
     93726710              Teva              HCL ER 500 MG Tablet       3/6/13          360
     93726710              Teva              HCL ER 500 MG Tablet       5/28/13         360
   68382003010             Zydus             HCL 1,000 MG Tablet        8/28/13         180
   68382003010             Zydus             HCL 1,000 MG Tablet       11/14/13         180
     93726710              Teva              HCL ER 500 MG Tablet       1/20/14         360
     93726710              Teva              HCL ER 500 MG Tablet       9/6/14          360
   68382003010             Zydus             HCL 1,000 MG Tablet        2/12/14         180
   68382003010             Zydus             HCL 1,000 MG Tablet        5/12/14         180
   68382003010             Zydus             HCL 1,000 MG Tablet        8/13/14         180
   68382003010             Zydus             HCL 1,000 MG Tablet        11/8/14         180
   68382003010             Zydus             HCL 1,000 MG Tablet        2/11/15         180
   68382076010             Zydus             HCL 1,000 MG Tablet        6/6/15          180
   68382076010             Zydus             HCL 1,000 MG Tablet        10/5/15         180
   68382076010             Zydus             HCL 1,000 MG Tablet        1/30/16         180
     93726710              Teva              HCL ER 500 MG Tablet       9/30/15         360
     93726710              Teva              HCL ER 500 MG Tablet      12/25/16         360
     93726710              Teva              HCL ER 500 MG Tablet       3/24/17         360
     93726710              Teva              HCL ER 500 MG Tablet       6/8/17          360
     93726710              Teva              HCL ER 500 MG Tablet       9/8/17          360

       93.     Plaintiff Brzozowski paid some or all of the purchase price for many of his

metformin prescriptions and/or refills listed above, as well as others potentially.

       94.     The generic Metformin purchased by Plaintiff Brzozowksi manufactured by

Defendants was not therapeutically equivalent to branded MCDs, was manufactured out of

compliance with cGMPs, and was adulterated by its contamination with NDMA.

       95.     Defendants’ generic Metformin was sold illegally to Plaintiff Brzozowksi.

                          V.     CLASS ACTION ALLEGATIONS
       96.     Plaintiff brings this action both individually and as a class action pursuant to Fed.

R. Civ. P. 23(a), 23(b)(2) and 23(b)(3) against Defendants on their own behalf and on behalf of

the Nationwide Class defined below:
                                                -21-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 22 of 46 PageID: 22



                 All individuals in the United States of America and its territories and
                 possessions who, since January 1, 1995, paid part or all of the
                 purchase price, for personal consumption or for a family or
                 household member, of a generic metformin product manufactured
                 by or for Defendants.

         97.     In the alternative, Plaintiff alleges sub-classes for all individuals in each State,

territory, or possession (including specifically New Jersey) who, since at least January 1, 1995,

paid part or all of the purchase price, for personal consumption or for a family or household

member, of a generic metformin product manufactured by or for Defendants. Collectively, the

foregoing Nationwide Class and alternative state sub-class are referred to as the “Class.”

         98.     Excluded from the Class are: (a) any Judge or Magistrate presiding over this action,

and members of their families; (b) Defendants and affiliated entities, and their employees, officers,

directors, and agents; (c) Defendants’ legal representatives, assigns and successors; and (d) all

persons who properly execute and file a timely request for exclusion from any Court-approved

class.

         99.     Plaintiff reserves the right to narrow or expand the foregoing class definition, or to

create subclasses as the Court deems necessary.

         100.    Plaintiff meets the prerequisites of Rule 23(a) to bring this action on behalf of the

Class.

         101.    Numerosity: While the exact number of Class Members cannot be determined

without discovery, they are believed to consist of potentially millions of Metformin consumers

nationwide. The Class Members are therefore so numerous that joinder of all members is

impracticable.

         102.    Commonality: Common questions of law and fact exist as to all Class Members,

including but not limited to:




                                                  -22-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 23 of 46 PageID: 23



   a. Whether each Defendant made express or implied warranties of “sameness” to Plaintiff

       and Class Members regarding their generic Metformin products;

   b. Whether each Defendant’s Metformin product was in fact the same as branded MCDs

       consistent with such express or implied warranties;

   c. Whether each Defendant’s Metformin product was contaminated with NDMA;

   d. Whether each Defendant’s Metformin product containing NMDA was adulterated;

   e. Whether Defendants violated cGMPs regarding the manufacture of their Metformin

       products;

   f. Whether each Defendant affirmatively misrepresented or omitted facts that its Metformin

       product was the same as branded MCDs and thus therapeutically interchangeable;

   g. Whether each Defendant affirmatively misrepresented or omitted facts regarding its

       compliance with cGMPs and/or was not adulterated;

   h. Whether Plaintiff and other Class Members have been injured as a result of each

       Defendant’s unlawful conduct, and the amount of damages;

   i. Whether a common damages model can calculate damages on a classwide basis;

   j. When Plaintiff’s and Class Members’ causes of action accrued;

   k. Whether Defendants fraudulently concealed Plaintiff’s and Class Members’ causes of

       action.

       103.      Typicality: Plaintiff’s claims are typical of Class Members’ claims. Plaintiff and

Class Members all suffered the same type of economic harm. Plaintiff have substantially the same

interest in this matter as all other Class Members, and their claims arise out of the same set of facts

and conduct as all other Class Members.

       104.      Adequacy of Representation: Plaintiff is committed to pursuing this action and

have retained competent counsel experienced in pharmaceutical litigation, consumer fraud

                                                 -23-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 24 of 46 PageID: 24



litigation, class action, and federal court litigation. Accordingly, Plaintiff and their counsel will

fairly and adequately protect the interests of Class Members. Plaintiff’s claims are coincident with,

and not antagonistic to, those of the other Class Members they seek to represent. Plaintiff has no

disabling conflicts with Class Members and will fairly and adequately represent the interests of

Class Members.

          105.   The elements of Rule 23(b)(2) are met. Defendants have acted on grounds that

apply generally to Class Members so that preliminary and/or final injunctive relief and

corresponding declaratory relief is appropriate respecting the Class as a whole.

          106.   The elements of Rule 23(b)(3) are met. Here, the common questions of law and fact

enumerated above predominate over the questions affecting only individual Class Members, and

a class action is the superior method for fair and efficient adjudication of the controversy.

Although many other Class Members have claims against Defendants, the likelihood that

individual Class Members will prosecute separate actions is remote due to the time and expense

necessary to conduct such litigation. Serial adjudication in numerous venues is furthermore not

efficient, timely or proper. Judicial resources will be unnecessarily depleted by resolution of

individual claims. Joinder on an individual basis of thousands of claimants in one suit would be

impractical or impossible. In addition, individualized rulings and judgments could result in

inconsistent relief for similarly situated Plaintiff. Plaintiff’s counsel, highly experienced in

pharmaceutical litigation, consumer fraud litigation, class actions, and federal court litigation,

foresee little difficulty in the management of this case as a class action.

                                  FIRST CAUSE OF ACTION
                              BREACH OF EXPRESS WARRANTIES
                        (INDIVIDUALLY AND ON BEHALF OF THE CLASS)

          107.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

herein.

                                                 -24-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 25 of 46 PageID: 25



       108.   Plaintiff, and each member of the Class, formed a contract with Defendants at the

time Plaintiff and the other Class members purchased the MCDs. The terms of the contract include

the promises and affirmations of fact made by Defendants on the MCDs’ packaging and through

marketing and advertising, including that the product would be bioequivalent to the name-brand

medication, and would be of same “quality” and have the same safety and efficacy profile as the

RLD. This labeling, marketing, and advertising constitute express warranties and became part of

the basis of the bargain, and are part of the standardized contract between Plaintiff and the

members of the Class and Defendants.

       109.   Each Defendant expressly warranted that its MCDs were fit for its ordinary use,

i.e., as an FDA-approved generic pharmaceutical that is therapeutically equivalent to and

interchangeable with their RLDs. In other words, Defendants expressly warranted that their

products were the same as their RLDs.

       110.   Each Defendant sold MCDs that they expressly warranted were compliant with

cGMP and not adulterated or misbranded.

       111.   Each Defendant’s MCDs did not conform to each Defendant’s express

representations and warranties because the product was not manufactured in compliance with

cGMP and was adulterated and misbranded.

       112.   At all times relevant all fifty States and the District of Columbia and Puerto Rico

have codified and adopted the provisions of the Uniform Commercial Code governing the implied

warranty of merchantability and fitness for ordinary purpose: Ala. Code § 7-2-313; Alaska Stat.

§ 45.02.313; Ariz. Rev. Stat. Ann. § 47-2313; Ark. Code. Ann. § 4-2-313; Cal. Com. Code §

2313; Colo. Rev. Stat. § 4-2-313; Conn. Gen. Stat. Ann. § 42a-2-313; 6 Del. Code. § 2-313;

D.C. Code. § 28:2-313; Fla. Stat. Ann. § 672.313; Ga. Code. Ann. § 11-2-313; Haw. Rev. Stat.

§ 490:2-313; Idaho Code § 28-2-313; 810 Ill. Comp. Stat. Ann. 5/2-313; Ind. Code Ann. § 26-

                                             -25-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 26 of 46 PageID: 26



1-2-313; Kan. Stat. Ann. § 84-2-313; Ky. Rev. Stat. Ann. § 355.2-313; 11 Me. Rev. Stat. Ann. §

2-313; Md. Code. Ann. § 2-313; Mass. Gen. Law Ch. 106 § 2-313; Mich. Comp. Laws Ann.

§ 440.2313; Minn. Stat. Ann. § 336.2-313; Miss. Code Ann. § 75-2-313; Mo. Rev. Stat. § 400.2-

313; Mont. Code Ann. § 30-2-313; Nev. Rev. Stat. U.C.C. § 104.2313; N.H. Rev. Ann. § 382-

A:2-313; N.J. Stat. Ann. § 12A:2-313; N.M. Stat. Ann. § 55-2-313; N.Y. U.C.C. Law § 2-313;

N.C. Gen. Stat. Ann. § 25-2-313; N.D. Stat. § 41-02-313; Ohio Rev. Code Ann. § 1302.26; Okla.

Stat. tit. 12A § 2-313; Or. Rev. Stat. § 72.3130; 13 Pa. C.S. § 2313; P.R. Laws. Ann. Tit. 31,

§ 3841, et seq.; R.I. Gen. Laws § 6A-2-313; S.C. Code Ann. § 36-2-313; S.D. Stat. § 57A-2-313;

Tenn. Code Ann. § 47-2-313; Tex. Bus. & Com. Code Ann. § 2-313; Utah Code Ann. § 70A-2-

313; Va. Code § 8.2-313; Vt. Stat. Ann. 9A § 2-313; W. Va. Code § 46-2-313; Wash. Rev. Code

§ 62A 2-313; Wis. Stat. Ann. § 402.313 and Wyo. Stat. § 34.1-2-313.

       113.    At the time that each Defendant marketed and sold its MCDs, they recognized the

purposes for which the products would be used, and expressly warranted the products were the

same as their RLDs, and cGMP compliant and not adulterated or misbranded. These affirmative

representations became part of the basis of the bargain in every purchase by Plaintiffs and other

Class Members including but not limited to express representations made in referring to their

MCDs as “metformin.”

       114.    Each Defendant breached its express warranties with respect to its MCDs as they

were not of merchantable quality, were not fit for their ordinary purpose, and did not comply with

cGMP and was adulterated and misbranded.

       115.    Plaintiff and each member of the Class would not have purchased the MCDs had

they known these drugs were not the same as the RLD, did not contain the same ingredients, did

not have the same safety and efficacy profile of the RLD, and contained NDMA.

       116.    As a direct and proximate result of each Defendant’s breach of implied warranty,

                                              -26-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 27 of 46 PageID: 27



Plaintiff and other Class Members have been injured and suffered damages in the amount of the

purchase price of their medications, the purchase price of any replacement medications, and any

consequential damages resulting from the purchases, in that the MCDs they purchased were so

inherently flawed, unfit, or unmerchantable as to have no market value.

                                SECOND CAUSE OF ACTION
                 BREACH OF IMPLIED WARRANTIES OF MERCHANTABILITY AND
                                        FITNESS
                       (INDIVIDUALLY AND ON BEHALF OF THE CLASS)

          117.    Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

herein.

          118.    At all times relevant all fifty States and the District of Columbia and Puerto Rico

have codified and adopted the provisions of the Uniform Commercial Code governing the implied

warranty of merchantability and fitness for ordinary purpose: Ala. Code § 7-2-314; Alaska Stat.

§ 45.02.314; Ariz. Rev. Stat. Ann. § 47-2314; Ark. Code. Ann. § 4-2-314; Cal. Com. Code §

2314; Colo. Rev. Stat. § 4-2-314; Conn. Gen. Stat. Ann. § 42a-2-314; 6 Del. Code. § 2-314;

D.C. Code. § 28:2-314; Fla. Stat. Ann. § 672.314; Ga. Code. Ann. § 11-2-314; Haw. Rev. Stat.

§ 490:2-314; Idaho Code § 28-2-314; 810 Ill. Comp. Stat. Ann. 5/2-314; Kan. Stat. Ann. § 84-

2-314; Ky. Rev. Stat. Ann. § 355.2-314; La. Civ. Code Ann. Art. § 2520; 11 Me. Rev. Stat. Ann.

§ 2-314; Md. Code. Ann. § 2-314; Mass. Gen. Law Ch. 106 § 2-314; Mich. Comp. Laws Ann. §

440.2314; Minn. Stat. Ann. § 336.2-314; Miss. Code Ann. § 75-2-314; Mo. Rev. Stat. § 400.2-

314; Mont. Code Ann. § 30-2-314; Nev. Rev. Stat. U.C.C. § 104.2314; N.H. Rev. Ann. § 382-

A:2-314; N.J. Stat. Ann. § 12A:2-314; N.M. Stat. Ann. § 55-2-314; N.Y. U.C.C. Law § 2-314;

N.C. Gen. Stat. Ann. § 25-2-314; N.D. Stat. § 41-02-314; Ohio Rev. Code Ann. § 1302.27; Okla.

Stat. tit. 12A § 2-314; Or. Rev. Stat. § 72.3140; 13 Pa. C.S. § 2314; P.R. Laws. Ann. Tit. 31,

§ 3841, et seq.; R.I. Gen. Laws § 6A-2-314; S.C. Code Ann. § 36-2-314; S.D. Stat. § 57A-2-314;

Tenn. Code Ann. § 47-2-314; Tex. Bus. & Com. Code Ann. § 2-314; Utah Code Ann. § 70A-2-
                                                  -27-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 28 of 46 PageID: 28



314; Va. Code § 8.2-314; Vt. Stat. Ann. 9A § 2-314; W. Va. Code § 46-2-314; Wash. Rev. Code

§ 62A 2-314; Wis. Stat. Ann. § 402.314 and Wyo. Stat. § 34.1-2-314.

       119.    Defendants were all merchants within the meaning of the above statutes.

       120.    Defendants’ MCDs drugs constituted “goods” or the equivalent within the meaning

of the above statutes.

       121.    Each Defendant was obligated to provide Plaintiff and other Class Members

reasonably fit MCDs for the purpose for which the product was sold, and to conform to the

standards of the trade in which Defendants are involved such that the product was of fit and

merchantable quality.

       122.    Each Defendant knew or should have known that its MCDs were being

manufactured and sold for the intended purpose of human consumption as a therapeutic equivalent

to their RLDs (or is strictly liable in the event of lack of actual or constructive knowledge), and

impliedly warranted that their MCDs were of merchantable quality and fit for that purpose.

       123.    Each Defendant breached its implied warranty because each Defendant’s MCDs

were not of merchantable quality, nor fit for the product’s ordinary purpose, and did not conform

to the standards generally applicable to such goods.

       124.    Plaintiff and other Class members purchased the MCDs in reliance upon

Defendants’ skill and judgment and the implied warranties of fitness for the purpose.

       125.    The MCDs were not altered by Plaintiff or Class members.

       126.    As a direct and proximate result of each Defendant’s breach of warranty, Plaintiff

and other Class Members have been injured and suffered damages, in that Defendants’ MCDs they

purchased was so inherently flawed, unfit, or unmerchantable as to have significantly diminished

or no intrinsic market value.




                                               -28-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 29 of 46 PageID: 29



                              THIRD CAUSE OF ACTION
                 MAGNUSON-MOSS WARRANTY ACT, 15 U.S.C. § 2301, ET SEQ.
                    (INDIVIDUALLY AND ON BEHALF OF THE CLASS)

          127.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

herein.

          128.   This cause of action is alleged on behalf of consumer Class Members against all

Defendants.

          129.   Each Defendant is a “warrantor” within the meaning of the Magnuson-Moss

Warranty Act.

          130.   Plaintiff and other Class Members are “consumers” within the meaning of the

Magnuson-Moss Warranty Act.

          131.   Each Defendant expressly or impliedly warranted their MCDs as alleged in the First

and Second Causes of Action.

          132.   Under 15 U.S.C. § 2310(d)(1), Plaintiffs and Other Class Members were “damaged

by the failure of a supplier, warrantor, or service contractor to comply with any obligation under

this chapter, or under a written warranty, implied warranty, or service contract, may bring suit for

damages and other legal and equitable relief.” 15 U.S.C. § 2310(d)(1). Plaintiffs sue pursuant to

this section to recover money damages and for legal and equitable relief on behalf of itself and the

Class Members.

          133.   No Defendant has acted on the opportunity to cure its failure with respected to its

warranted MCDs.

          134.   Likewise, pursuant to 15 U.S.C. § 2310(d)(2), upon prevailing in this action,

Plaintiff is entitled to receive an award of attorneys’ fees and expenses and pray for the same.




                                                 -29-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 30 of 46 PageID: 30




                            FOURTH CAUSE OF ACTION
                                    FRAUD
          (AFFIRMATIVE MISREPRESENTATION, OMISSION, AND CONCEALMENT)
                   (INDIVIDUALLY AND ON BEHALF OF THE CLASS)


          135.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

herein.

          136.   This cause of action is alleged on behalf of consumer Class Members against all

Defendants.

          137.   Defendants affirmatively misrepresented material facts including, inter alia, that

their MCDs were therapeutically equivalent to their RLDs and/or complied with cGMPs and/or

were not adulterated and/or misbranded.

          138.   Defendants omitted material facts including, inter alia, that their MCDs were not

therapeutically equivalent to their RLDs and did not comply with cGMPs and/or were adulterated,

misbranded, and/or unapproved.

          139.   Defendants’ actions had the effect of fraudulently inducing customers to pay in

whole or in part for Defendants’ MCDs – products which Defendants knew or should have known

were not therapeutically equivalent to their RLDs and/or did not comply with GMPs and/or were

adulterated and/or misbranded. Plaintiffs and other Class Members would not have purchased

Defendants’ MCDs had they known the truth. Indeed, Plaintiffs and other Class Members could

not have paid for Defendants’ MCDs had they known the truth because Defendants’ MCDs were

illegally manufactured, illegally imported, illegally distributed, and illegally sold to Plaintiffs and

Class Members based on Defendants’ fraudulent misrepresentations and omissions.

          140.   Defendants knew, or reasonably should have known, that their misrepresentations

were materially false or misleading, or that the omission of material facts rendered such

representations false or misleading.

                                                 -30-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 31 of 46 PageID: 31



          141.   Defendants also knew, or had reason to know, that their misrepresentations and

omissions would induce Class members to pay for some or all of the cost of Defendants’ MCDs.

          142.   Defendants’ misrepresentations and omissions were material.

          143.   Defendants’ actively concealed their misrepresentations and omissions from the

Class, government regulators, and the public.

          144.   To the extent applicable, Defendants intended their misrepresentations and

omissions to induce Plaintiffs and other Class Members to pay for Defendants’ MCDs.

          145.   But for these misrepresentations and omissions, Plaintiffs and other Class Members

would have not have paid for Defendants’ MCDs.

          146.   To the extent applicable, Plaintiffs and other Class Members were justified in

relying on Defendants’ misrepresentations and omissions. The same or substantively identical

misrepresentations and omissions were communicated, to each Class member, including through

product labeling and other statements by Defendants. No reasonable consumer would have paid

what they did for Defendants’ MCDs but for Defendants’ unlawful conduct. To the extent

applicable, reliance may be presumed in these circumstances.

          147.   Plaintiff and other Class Members were damaged by reason of Defendants’

misrepresentations and omissions alleged herein.

                                  FIFTH CAUSE OF ACTION
                       NEGLIGENT MISREPRESENTATION AND OMISSION
                        (INDIVIDUALLY AND ON BEHALF OF THE CLASS)

          148.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

herein.

          149.   This cause of action is alleged on behalf of consumer Class Members against all

Defendants.

          150.   Each Defendant had or undertook a duty to accurately and truthfully represent to

                                                 -31-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 32 of 46 PageID: 32



the quality, nature, and characteristics of its MCDs.

       151.    Each Defendant failed to exercise ordinary care in making representations (or in

failing to disclose facts) concerning the quality, nature, and characteristics of its MCDs.

       152.    Each Defendant negligently misrepresented or omitted facts regarding the quality,

nature, and characteristics of its MCDs.

       153.    Each Defendant’s statements were false at the time the misrepresentations were

made (or at the time omissions were not made).

       154.    Each Defendant knew, or reasonably should have known, that its representations

alleged herein were materially false or misleading, or that omission of material facts rendered such

representations false or misleading. Each Defendant also knew, or had reason to know, that its

misrepresentations and omissions would induce Class members to make purchases of each

Defendant’s MCDs.

       155.    As a direct and proximate result of each Defendant’s acts and omissions described

herein, Plaintiffs and other Class Members have suffered harm, and will continue to do so.

       156.    Each Defendant’s misrepresentations or omissions were material and a substantial

factor in Plaintiffs’ and other Class Members’ paying for MCDs.

       157.    Each Defendant intended its misrepresentations or omissions to induce Plaintiff and

Class members to make purchases of MCDs, or had reckless disregard for same.

       158.    But for these misrepresentations (or omissions), Plaintiffs and other Class Members

would not have made purchases of Defendants’ MCDs.

       159.    Plaintiff and other Class Members were justified in relying on Defendants’

misrepresentations or omissions. The same or substantively identical misrepresentations were

communicated, and/or the same or substantively identical omissions were not communicated, to

each Class Member.

                                                -32-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 33 of 46 PageID: 33



          160.   Plaintiff and other Class Members were damaged by reason of each Defendant’s

misrepresentations or omissions alleged herein.


                                   SIXTH CAUSE OF ACTION
                      VIOLATION OF STATE CONSUMER PROTECTION LAWS
                         (INDIVIDUALLY AND ON BEHALF OF THE CLASS)

          161.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

herein.

          162.   This cause of action is alleged on behalf of consumer Class Members against all

Defendants.

          163.   Each Defendant has violated the consumer protection statutes as follows:

                 a.     Defendants have engaged in unfair competition or unfair or deceptive acts

                        or practices in violation of Ala. Code § 8-19-1, et seq.;

                 b.     Defendants have engaged in unfair competition or unfair or deceptive acts

                        or practices in violation of Alaska Stat. § 45.50.471, et seq.;

                 c.     Defendants have engaged in unfair competition or unfair or deceptive acts

                        or practices in violation of Arizona Rev. Stat. § 44-1522, et seq.;

                 d.     Defendants have engaged in unfair competition or unfair or deceptive acts

                        or practices in violation of Ark. Code § 4-88-101, et seq.;

                 e.     Defendants have violated the California Unfair Competition Law by

                        engaging in unfair or deceptive acts or practices in violation of Cal. Bus.

                        Prof. Code § 17200, et seq.;

                 f.     Defendants have violated the California Consumers Legal Remedies Act,

                        Cal. Civ. Code §§ 1750, et seq.;

                 g.     Defendants have violated the California False Advertising Law, Cal. Bus.

                        & Prof. Code §§ 17500, et seq.
                                                 -33-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 34 of 46 PageID: 34



            h.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Colo. Rev. Stat. § 6-1-105, et seq.;

            i.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Conn. Gen. Stat. § 42-110b, et seq.;

            j.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of 6 Del. Code § 2511, et seq.;

            k.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of D.C. Code § 28-3901, et seq.;

            l.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Fla. Stat. § 501.201, et seq.;

            m.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Ga. State 10-1-392, et seq.;

            n.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Haw. Rev. Stat. § 480, et seq.;

            o.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Idaho Code § 48-601, et seq.;

            p.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation 815 ILCS 505/1, et seq.;

            q.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Ind. Code Ann. § 24-5-0.5.1, et seq.;

            r.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Iowa Code Ann. § 714H, et seq.;

            s.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Kan. Stat. § 50-623, et seq.;

                                           -34-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 35 of 46 PageID: 35



            t.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Ky. Rev. Stat. § 367.110, et seq.;

            u.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of La. Rev. Stat. § 51:1401, et seq.;

            v.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of 5 Me. Rev. Stat. § 207, et seq.; Defendants have

                  engaged in unfair competition or unfair or deceptive acts or practices in

                  violation of Md. Com. Law Code § 13-101, et seq.;

            w.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Mass. Gen. L. Ch. 93A, et seq.;

            x.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Mich. Stat. § 445.901, et seq.;

            y.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Minn. Stat. § 325F.67, et seq.;

            z.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Miss. Code Ann. § 75-24-1, et seq.;

            aa.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Vernon’s Mo. Rev. Stat. § 407.0 10, et seq.;

            bb.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Mont. Code § 30-14-101, et seq.;

            cc.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Neb. Rev. Stat. § 59-1601, et seq.;

            dd.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Nev. Rev. Stat. § 598.0903, et seq.;

                                           -35-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 36 of 46 PageID: 36



            ee.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of N.H. Rev. Stat. § 358-A:1, et seq.;

            ff.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of N.J. Stat. Ann. § 56:8-1, et seq.;

            gg.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of N.M. Stat. Ann. § 57-12-1, et seq.;

            hh.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of N.Y. Gen. Bus. Law § 349, et seq.;

            ii.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of N.Y. Gen. Bus. Law § 350, et seq.;

            jj.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of N.C. Gen. Stat. § 75-1.1, et seq.;

            kk.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of N.D. Cent. Code § 51-15-01, et seq.;

            ll.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Ohio Rev. Stat. § 1345.01, et seq.

            mm.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Okla. Stat. tit. 15 § 751, et seq.;

            nn.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Or. Rev. Stat. § 646.605, et seq.;

            oo.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of 73 Pa. Stat. § 201-1, et seq.;

            pp.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of R.I. Gen. Laws § 6-13.1-1, et seq.;

                                            -36-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 37 of 46 PageID: 37



            qq.    Defendants have engaged in unfair competition or unfair or deceptive acts

                   or practices in violation of S.C. Code Laws § 39-5-10, et seq.;

            rr.    Defendants have engaged in unfair competition or unfair or deceptive acts

                   or practices in violation of S.D. Code Laws § 37-24-1, et seq.;

            ss.    Defendants have engaged in unfair competition or unfair or deceptive acts

                   or practices in violation of Tenn. Code § 47-18-101, et seq.;

            tt.    Defendants have engaged in unfair competition or unfair or deceptive acts

                   or practices in violation of Tex. Bus. & Com. Code § 17.41, et seq.;

            uu.    Defendants have engaged in unfair competition or unfair or deceptive acts

                   or practices in violation of Utah Code Ann. § 13-11-1, et seq.;

            vv.    Defendants have engaged in unfair competition or unfair or deceptive acts

                   or practices in violation of Vt. Stat. Ann. Tit. 9, § 2451, et seq.;

            ww.    Defendants have engaged in unfair competition or unfair or deceptive acts

                   or practices in violation of Va. Code § 59.1-196, et seq.;

            xx.    Defendants have engaged in unfair competition or unfair or deceptive acts

                   or practices in violation of Wash. Rev. Code § 19.86.010, et seq.;

                   Defendants have engaged in unfair competition or unfair or deceptive acts

                   or practices in violation of W. Va. Code § 46A-6-101, et seq.;

            yy.    Defendants have engaged in unfair competition or unfair or deceptive acts

                   or practices in violation of Wis. Stat. § 100.20, et seq.;

            zz.    Defendants have engaged in unfair competition or unfair or deceptive acts

                   or practices in violation of Wyo. Stat. § 40-12-100, et seq.; and

            aaa.   Defendants have engaged in unfair competition or unfair or deceptive acts

                   or practices in violation of 23 L.P.R.A. § 1001, et seq., the applicable statute

                                            -37-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 38 of 46 PageID: 38



                        for the Commonwealth of Puerto Rico.

          164.   Each Defendant’s conduct constitutes trade or commerce or other actionable

activity within the meaning of the above statutes.

          165.   Each Plaintiff and other Class Member is a consumer or person aggrieved by

Defendants’ misconduct within the meaning of the above statutes.

          166.   To the extent applicable, each Defendant knew, intended, or should have known

that their fraudulent and deceptive acts, omissions, or concealment would induce reliance and that

reliance can be presumed under the circumstances. As a direct and proximate result of Defendants’

unfair methods of competition and unfair or deceptive acts or practices, Plaintiffs and other Class

Members have suffered damages– an ascertainable loss – in an amount to be proved at trial.

                                 SEVENTH CAUSE OF ACTION
                                    UNJUST ENRICHMENT
                        (INDIVIDUALLY AND ON BEHALF OF THE CLASS)

          167.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

herein.

          168.   This cause of action is alleged on behalf of consumer Class Members against all

Defendants.

          169.   As alleged herein, Defendants were unjustly enriched at the expense of Plaintiffs

and other Class Members by virtue of the latter’s paying for Defendants’ MCDs.

          170.   Defendants profited immensely from introducing a carcinogen into the United

States for human consumption. On top of that, because Defendants’ MCDs were adulterated and

misbranded, their distribution and sale in the United States was illegal.

          171.   Plaintiff and other Class Members were unjustly deprived of money obtained by

Defendants as a result of the improper amounts paid for Defendants’ MCDs. It would be

inequitable and unconscionable for Defendants to retain the profit, benefit, and other compensation

                                                 -38-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 39 of 46 PageID: 39



obtained from Plaintiffs and other Class Members as a result of their wrongful conduct alleged in

this Complaint.

          172.   Plaintiff and other Class Members are entitled to seek and do seek restitution from

Defendants as well as an order from this Court requiring disgorgement of all profits, benefits, and

other compensation obtained by Defendants by virtue of its wrongful conduct.


                                 EIGHTH CAUSE OF ACTION
                                       NEGLIGENCE
                        (INDIVIDUALLY AND ON BEHALF OF THE CLASS)

          173.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

herein.

          174.   This cause of action is alleged on behalf of consumer Class Members against all

Defendants.

          175.   Each Defendant owed a duty to Plaintiffs and the Class to use and exercise

reasonable and due care in the manufacturing of its MCDs.

          176.   Each Defendant owed a duty to Plaintiffs and the Class to ensure that the MCDs it

sold in the United States were therapeutically equivalent to their RLDs and complied with cGMPs

and were not adulterated or misbranded.

          177.   Each Defendant owed a duty to care to Plaintiffs and the Class because they were

the foreseeable, reasonable, and probable user of MCDs and victim of each Defendant’s fraudulent

and deceptive activities. Each Defendant knew, or should have known, that its MCDs were not

therapeutically equivalent to their RLDs and did not comply with cGMPs and were adulterated

and misbranded, and each was in the best position to uncover and remedy these shortcomings.

          178.   Each Defendant failed to do this. Each Defendant inadequately oversaw the

manufacture and sale of its own MCDs. Each Defendant knew that ignoring the manufacturing

issues surrounding its MCDs would damage Plaintiffs and the Class and increase its own profits.
                                                 -39-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 40 of 46 PageID: 40



          179.   Each Defendant maintained or should have maintained a special relationship with

Plaintiffs and the Class, as they were obligated to ensure that its MCDs complied with cGMPs and

was not adulterated or misbranded.

          180.   Each Defendant’s own actions and inactions created a foreseeable risk of harm to

Plaintiffs and the Class. Each Defendant’s misconduct included, but was not limited to, failing to

oversee actions taken in the manufacture and sale of its MCDs.

          181.   Each Defendant breached duties owed to Plaintiffs and the Class by failing to

exercise reasonable care sufficient to protect the interests and meet the needs of Plaintiffs and the

Class.

          182.   As a direct and proximate result of each Defendant’s negligent conduct, Plaintiff

and the Class has suffered injury and are entitled to damages in an amount to be proven at trial.


                                  NINTH CAUSE OF ACTION
                                    NEGLIGENCE PER SE
                        (INDIVIDUALLY AND ON BEHALF OF THE CLASS)

          183.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

herein.

          184.   This cause of action is alleged on behalf of consumer Class Members against all

Defendants.

          185.   Each Defendant owed a duty to Plaintiffs and the Class to use and exercise

reasonable and due care in the manufacturing of its MCDs.

          186.   Each Defendant owed a duty to Plaintiffs and the Class to ensure that the MCDs it

sold in the United States were therapeutically equivalent to their RLDs and complied with cGMPs

and were not adulterated or misbranded.

          187.   Each Defendant owed a duty to Plaintiffs and the Class because each state, territory,

and possession has adopted /or adheres to federal cGMP and adulteration standards.
                                                 -40-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 41 of 46 PageID: 41



          188.   Each Defendant failed to comply with federal cGMPs and federal adulteration

standards.

          189.   As a result of each Defendant’s failures to do so, each Defendant’s own actions and

inactions created a foreseeable risk of harm to Plaintiffs and the Class.

          190.   As a direct and proximate result of each Defendant’s negligent conduct, Plaintiff

and the Class have suffered injury and are entitled to damages in an amount to be proven at trial.

                                  TENTH CAUSE OF ACTION
                                    NEGLIGENCE PER SE
                        (INDIVIDUALLY AND ON BEHALF OF THE CLASS)

          191.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

herein.

          192.   As a proximate result of Defendants’ acts and omissions, the Class is at an increased

risk of developing cancer above the normal base-level risk.

          193.   As alleged above, Defendants’ MCDs were contaminated with NDMA and/or other

agents known to cause cancer in humans.

          194.   The Class Members may not develop cancer for many years.

          195.   The Class Members are at an increased risk as they consumed and/or ingested

Defendants’ MCDs for extended periods of time, some as many as several years, and as a result

were exposed to a contaminant.

          196.   Upon information and belief, and based upon the internal and external

investigations now made public, the Class is at an increased risk as they were exposed to

NDMA/NDEA.

          197.   NDMA is a hazardous, life-threatening, toxic substance that is known to cause

cancer in humans.

          198.   The Class Members are at an increased risk of cancer as they were exposed to,

                                                 -41-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 42 of 46 PageID: 42



consumed, and/or ingested Defendants’ MCDs in quantities, and over periods of time sufficient to

establish an exposure level that is considered to be hazardous to health, and that is considered to

be sufficient to cause cancer or increase the risk of developing cancer.

       199.    The exposure was caused solely and proximately by Defendants’ failure to

adequately manufacture their MCDs to be therapeutically equivalent; their failure to address

discrepancies in batches/doses of Metformin during quality control testing; their material

misrepresentations, false statements, and other deceptive practices in continuing to claim that their

MCD product was safe for consumption and/or ingestion and therapeutically equivalent to Diovan.

       200.    Defendants had a duty to the Class Members to: ensure and warrant that their MCD

product was indeed therapeutically equivalent to brand/RLD as claimed and advertised to the Class

Members; to disclose to the Class Members any defect, contamination, impurity or other potential

health hazard known or discoverable by Defendants; and to ensure that their MCD product was

not safe, reliable, and non-hazardous for human consumption—its intended purpose.

       201.    As alleged above, Defendants’ own negligent acts and omissions resulted in cancer,

or an increased risk of developing cancer for all members of the Class. Cancer is a serious disease-

causing life-threatening illness and debilitating cellular, genetic, and physical injury. Technology,

analytical tools, test and/or monitoring procedures exist and are readily available to provide for the

testing and early detection of cancer in patients. These technologies, tools tests and/or monitoring

procedures are accepted and widely used by the scientific and medical community. These existing

scientific methods include, but are not limited to, guaiac-based fecal occult blood test (gFOBT),

fecal immunochemical test (FIT), FIT-DNA test, Flexible Sigmoidoscopy, Colonoscopy, and CT

Colonography (Virtual Colonoscopy).

       202.    Early detection of cancer in patients is one of the best, and sometimes the only

means to treat cancer such that it does not cause lasting, permanent injury, illness, or death.

                                                -42-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 43 of 46 PageID: 43



        203.    Early detection of cancer in patients necessarily allows patients to avail themselves

of myriad forms of treatment, each of which is capable to altering the course of the illness, such

as bringing the cancer into remission, removal of any malignant tumors, and other treatment to

alleviate injury.

        204.    The tests and treatments for the early detection and treatment of cancer must be

prescribed by a qualified physician, and are conducted according to the latest, contemporary, and

widely accepted scientific principles. Because NDMA-associated cancer screenings may not be

conducted with the frequency necessary to identify cancer in the absence of exposure to NDMA,

the prescribed monitoring regime is different from that normally recommended in the absence of

exposure. Plaintiff and Class Members require more frequent screenings not within the purview of

routine medical exams.

        205.    The facts alleged above are sufficient or more than sufficient to plead a claim for

medical monitoring as a cause of action.

        206.    Plaintiff seeks, on behalf of himself and the Class Members whom the seeks to

represent, injunctive and monetary relief, including compensatory damages for, and the creation

of a fund to adequately finance the costs of, medical monitoring procedures (1) to notify and alert

all people exposed to NDMA or NDEA contaminants as aforesaid of their exposure and the

potential consequences, (2) to provide for necessary testing and screening including but not limited

to blood tests, physical examinations, imaging, colonoscopies, endoscopies, and other similar

methods for examination, biopsies, pathologic, histologic, and oncologic evaluations, oncologic,

histologic, surgical and other necessary medical consultations, (3) to provide for necessary medical

and surgical procedures for diagnosis and treatment, (4) to provide for all necessary evaluations

and treatment, attorneys’ fees, costs, interest, and such further relief as the Court deems equitable

and just.

                                                -43-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 44 of 46 PageID: 44



       207.    This cause of action is alleged on behalf of consumer Class Members against all

Defendants.

       208.    Each Defendant owed a duty to Plaintiff and the Class to use and exercise

reasonable and due care in the manufacturing of its MCDs.

       209.    Each Defendant owed a duty to Plaintiff and the Class to ensure that the MCDs it

sold in the United States were therapeutically equivalent to their RLDs and complied with cGMPs

and were not adulterated or misbranded.

       210.    Each Defendant owed a duty to Plaintiff and the Class because each state, territory,

and possession has adopted /or adheres to federal cGMP and adulteration standards.

       211.    Each Defendant failed to comply with federal cGMPs and federal adulteration

standards.

       212.    As a result of each Defendant’s failures to do so, each Defendant’s own actions and

inactions created a foreseeable risk of harm to Plaintiff and the Class.

       213.    As a direct and proximate result of each Defendant’s negligent conduct, Plaintiff

and the Class have suffered injury and are entitled to damages in an amount to be proven at trial.




                                         JURY DEMAND
       Plaintiff respectfully requests a trial by jury on all causes of action so triable.

                                     PRAYER FOR RELIEF
       WHEREFORE, Plaintiff prays for the following judgment:

      A.       An Order certifying this Action as a class action;

      B.       An Order appointing Plaintiff as Class Representative, and appointing undersigned

counsel as Class Counsel to represent the Class;



                                                 -44-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 45 of 46 PageID: 45



       C.      A Declaration that Defendants are liable pursuant to each and every one of the

above-enumerated causes of action;

      D.       An Order awarding appropriate preliminary and/or final injunctive relief against

the conduct of Defendants described herein;

       E.      Payment to Plaintiffs and Class Members of all damages, exemplary or punitive

damages, and/or restitution associated with the conduct for all causes of action in an amount to be

proven at trial, including but not limited to the full amounts paid or reimbursed for the MCDs; the

costs to replace or return MCDs because of recalls; Defendants’ ill-gotten gains; and/or the

increases in the amounts paid for non-adulterated, non-misbranded, MCDs in the wake of the

recalls;

       F.      An award of attorneys’ fees, expert witness fees, and costs, as provided by

applicable law and/or as would be reasonable from any recovery of monies recovered for or

benefits bestowed on the Class Members;

      G.       An award of statutory penalties to the extent available;

      H.       Interest as provided by law, including but not limited to pre-judgment and post-

judgment interest as provided by rule or statute; and

       I.      Such other and further relief as this Court may deem just, equitable, or proper.



 Dated: March 3, 2020                              RESPECTFULLY SUBMITTED,




                                                   /s/ David J. Stanoch

                                                   Ruben Honik, Esquire (NJ Bar 027381980)
                                                   David J. Stanoch, Esquire (NJ Bar 012902003)
                                                   GOLOMB & HONIK, P.C.
                                                   1835 Market Street, Suite 2900
                                                   Philadelphia, PA 19103
                                               -45-
Case 2:20-cv-02324-MCA-MAH Document 1 Filed 03/03/20 Page 46 of 46 PageID: 46



                                        Tel.: 215-965-9177
                                        Fax: 215-985-4169
                                        rhonik@golombhonik.com
                                        dstanoch@golombhonik.com

                                        Allan Kanner (NJ Bar 033981980)
                                        Conlee S. Whiteley (LA Bar 22678)
                                        (pro hac vice to be filed)
                                        Layne Hilton (LA Bar 36990)
                                        (pro hac vice to be filed)
                                        Annemieke Tennis (LA Bar 37893)
                                        (pro hac vice to be filed)
                                        KANNER & WHITELEY, LLC
                                        701 Camp Street
                                        New Orleans, Louisiana 70115
                                        Tel.: 504-524-5777
                                        Fax: 504-524-5763
                                        a.kanner@kanner-law.com
                                        c.whiteley@kanner-law.com
                                        l.hilton@kanner-law.com
                                        a.tennis@kanner-law.com

                                        John R. Davis (TX Bar 24099518)
                                        (pro hac vice to be filed)
                                        SLACK DAVIS SANGER, LLP
                                        6001 Bold Ruler Way, Suite 100
                                        Austin, TX 78746
                                        Tel.: 512-795-8686
                                        Fax: 512-795-8787
                                        jdavis@slackdavis.com

                                        Daniel A. Nigh (FL Bar No. 30905)
                                        (pro hac vice to be filed)
                                        LEVIN, PAPANTONIO, THOMAS, MITCHEL,
                                        RAFFERTY & PROCTOR, P.A.
                                        316 S. Baylen Street, Suite 600
                                        Pensacola, FL 32502
                                        Phone: (850) 435-7013
                                        Fax: (850) 436-6013
                                        dnigh@levinlaw.com

                                   Counsel for Plaintiff and the Proposed Class




                                    -46-
